DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 15-25 have been canceled as per 10/06/2020 amendment.  Claims 1-14 remain for Examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginggen, (US 2019/0366067).

Regarding claim 1, Ginggen discloses: A method for closing a wound or an incision (ABSTRACT: “Disclosed herein are … methods for treating skin and skin conditions” – closing a wound would fall under the broad category of treating skin and/or a skin condition (that condition being a laceration), comprising the steps of:
applying longer staples to close a deeper layer of tissue in the wound or the incision, and applying shorter staples to close superficial layers of tissue in the wound or ([0282] “In some embodiments, parameters of a needle (e.g., a hollow needle) or a staple (e.g., a hollow staple) … and methods described herein may be selected based on an area of skin and a condition to be treated. For example, treatment of thin, lax skin on the cheeks may benefit from a … a staple (e.g., a hollow staple) having an active length of about 2 mm and medium gauge (e.g., 25 gauge), while treatment of thick skin, e.g., on the back, or treatment of scar tissue may benefit from a needle or staple having an active length closer to 5 mm and a thicker gauge (e.g., 22 gauge) …  A needle (e.g., a hollow needle) or staple (e.g., a hollow staple) may be configured to extend to varying depths of skin tissue. Depth of penetration of a needle or staple may be determined by the active length (e.g., from about 2 mm to about 5 mm) of a needle or staple.”).

Regarding claim 2, Ginggen further discloses: the shorter staples close the superficial layers of tissue in the wound or the incision so as to minimize scar formation ([0282] describes the use of a smaller staple used to treat thinner layers of skin).  

Regarding claim 3, Ginggen further discloses: the shorter staples (see paragraph [0282] for discussion of the staple length) close the superficial layers of tissue in the wound or the incision so that the edges of the wound or incision are aligned (In this current instance, the use of the Guide Rail both accomplishes a functional aspect, i.e. alignment, while also providing a cosmetic benefit – Figures 5a, 5b, Guide Rail 86 “[0249] Guide Rail [0250] In some embodiments, technologies, devices and/or methods described herein comprise a system comprising for cosmetic resurfacing comprising a guide rail as a component. A guide rail provides a template or track for a main body and a hollow needle. A guide rail may be placed onto a surface of skin tissue prior to engagement of a main body. A guide rail may include multiple openings and/or indentations. Openings and/or indentations in a guide rail mark positions for a needle to insert into skin tissue.”).  

Regarding claim 4, Ginggen further discloses:  the shorter staples (see paragraph [0282] for discussion of the staple length) close the superficial layers of tissue in the wound or the incision in a cosmetically appealing manner (In this current instance, the use of the Guide Rail both accomplishes a functional aspect, i.e. alignment, while also providing a cosmetic benefit – Figures 5a, 5b, Guide Rail 86 “[0249] Guide Rail [0250] In some embodiments, technologies, devices and/or methods described herein comprise a system comprising for cosmetic resurfacing comprising a guide rail as a component. A guide rail provides a template or track for a main body and a hollow needle. A guide rail may be placed onto a surface of skin tissue prior to engagement of a main body. A guide rail may include multiple openings and/or indentations. Openings and/or indentations in a guide rail mark positions for a needle to insert into skin tissue.”).  

Regarding claim 10, Ginggen further discloses:  the shorter staples are 3 mm to 6 mm in length ([0281], “a leg of a staple (e.g., a hollow staple) may have an active length from about 1 mm to about 10 mm (e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 mm).”), and the [0281], “Distance between two legs of a staple (e.g., a hollow staple may be between about 0.1 mm and about 3 mm (e.g., 0.1, 0.2, 0.4, 0.6, 0.8, 1, 1.2, 1.4, 1.6, 1.8, 2, 2.2, 2.4, 2.6, 2.8, or 3 mm).”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ginggen, (US 2019/0366067) in view of Taylor, (US 2013/0231667).

Regarding claim 5, Ginggen further discloses: the longer staples are 6 mm to 12 mm in length ([0280], “Active lengths of a needle (e.g., a hollow needle) or staple (e.g., a hollow staple) may be adjusted and selected to penetrate an epidermal and/or dermal layer of skin. “)([0281], “a leg of a staple (e.g., a hollow staple) may have an active length from about 1 mm to about 10 mm (e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 mm).”).

Ginggen does not explicitly disclose:  the width of the staples is 8 mm to 12 mm.  

Taylor teaches: the width of the staples is 8 mm to 12 mm  ([0046], “In certain embodiments, the surgical staple 214 can have a staple width 230 of between approximately 8.0 and 12.0 millimeters. For example, in certain non-exclusive alternative embodiments, the staple width 230 can be approximately, 8.0, 9.0, 10.0, 11.0 or 12.0 millimeters. Alternatively, the staple width 230 can be greater than 12.0 millimeters, less than 8.0 millimeters, or some other value between 8.0 and 12.0 millimeters.”).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the staple as described by Ginggen with the geometric features as taught by Taylor, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of integrating the teachings of Taylor into Ginggen include expanding the number and types of procedures that can be performed using the staple.  In particular, a larger range of staple width would allow the user to utilize the stapler with a greater number of procedures on a greater number of subjects.  Further, a greater range of staple size would allow the user to use a smaller staple, thereby reducing scar size and formation.  Finally, a greater selection of staples increases the safety of the procedure, as a more precise pairing between the required staple size and the available staple size can occur, thereby reducing waste material.  The combination of Taylor and Ginggen are complimentary, as the use of Taylor’s teachings merely reinforces the benefits of Ginggen.  Ginggen paragraph [0190] specifically addresses the benefits of a better staple design – “In some embodiments, technologies, devices and/or methods described herein can provide increased effectiveness in cosmetic resurfacing 

Regarding claim 6, the modified Ginggen further discloses: the longer staples are 6, 8, 10 or 12 mm in length ([0281], “a leg of a staple (e.g., a hollow staple) may have an active length from about 1 mm to about 10 mm (e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 mm).”).  

Regarding claim 7, the modified Ginggen further discloses: ([0281], “a leg of a staple (e.g., a hollow staple) may have an active length from about 1 mm to about 10 mm (e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 mm).”)

Regarding claim 8, the modified Ginggen further discloses: the longer staples are 8, 10, or 12 mm in width ([0046], “In certain embodiments, the surgical staple 214 can have a staple width 230 of between approximately 8.0 and 12.0 millimeters. For example, in certain non-exclusive alternative embodiments, the staple width 230 can be approximately, 8.0, 9.0, 10.0, 11.0 or 12.0 millimeters. Alternatively, the staple width 230 can be greater than 12.0 millimeters, less than 8.0 millimeters, or some other value between 8.0 and 12.0 millimeters.”).

Regarding claim 9, the modified Ginggen further discloses: the longer staples are 8 mm in width ([0046], “In certain embodiments, the surgical staple 214 can have a staple width 230 of between approximately 8.0 and 12.0 millimeters. For example, in certain non-exclusive alternative embodiments, the staple width 230 can be approximately, 8.0, 9.0, 10.0, 11.0 or 12.0 millimeters. Alternatively, the staple width 230 can be greater than 12.0 millimeters, less than 8.0 millimeters, or some other value between 8.0 and 12.0 millimeters.”).  

Regarding claim 11, Ginggen further discloses:  the shorter staples are 3, 4, 5, or 6 mm in length ([0281], “a leg of a staple (e.g., a hollow staple) may have an active length from about 1 mm to about 10 mm (e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 mm).”).  

Regarding claim 12, Ginggen further discloses:  the shorter staples are 4 mm in length ([0281], “a leg of a staple (e.g., a hollow staple) may have an active length from about 1 mm to about 10 mm (e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 mm).”).  

Regarding claim 13, Ginggen further discloses:  the shorter staples are 3, 4, 5, or 6 mm in width ([0281], “Distance between two legs of a staple (e.g., a hollow staple may be between about 0.1 mm and about 3 mm (e.g., 0.1, 0.2, 0.4, 0.6, 0.8, 1, 1.2, 1.4, 1.6, 1.8, 2, 2.2, 2.4, 2.6, 2.8, or 3 mm).”).  

Regarding claim 14, Ginggen further discloses:  the shorter staples are 4 mm in width ([0281], A leg of a hollow staple may have a gauge that is from 20 to 26 (e.g., 20, 21, 22, 23, 24, 25, or 26 gauge). Distance between two legs of a staple (e.g., a hollow staple may be between about 0.1 mm and about 3 mm (e.g., 0.1, 0.2, 0.4, 0.6, 0.8, 1, 1.2, 1.4, 1.6, 1.8, 2, 2.2, 2.4, 2.6, 2.8, or 3 mm – by combining the thickness of the gauge with the distance between the two legs, total width is calculated.  In this instance, the gauge (the gauge conversion table is seen below (Examiner Illustration 1) taken from www.rapidtables.com, with WayBack timestamp of 05/12/2017), 20 gauge converts to 0.81mm.  This amount is then multiplied by the number of legs, 2, and added to the width between the two legs, (taken from paragraph [0281]) provides the total width -  ((0.81mm X 2) + 2.4mm = 4.02mm, which is reasonably read as 4mm).).  

    PNG
    media_image1.png
    1089
    1920
    media_image1.png
    Greyscale

Examiner Illustration 1


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wiedrich, (US 2009/0216233) and Huitema, (US 20060235468) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.